Case: 13-30507       Document: 00512418597         Page: 1     Date Filed: 10/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 24, 2013
                                     No. 13-30507
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WILBERT GENE GREEN,

                                                  Plaintiff-Appellant

v.

CORRECTIONS CORPORATION OF AMERICA; KATHY RICHARDSON; PAT
THOMAS; DOCTOR KERPULSKY; DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONS,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CV-2293


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Wilbert Gene Green, Louisiana prisoner # 105177, filed the instant civil
rights complaint to seek redress for injuries allegedly suffered as a result of an
accident with a prison printing press. He sought damages and other relief based
on the care he received after his injury, which he alleged caused him nerve pain
and a permanent bend in his fingers. Green appealed to the district court an


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30507     Document: 00512418597     Page: 2   Date Filed: 10/24/2013

                                  No. 13-30507

order of the magistrate judge denying him leave to amend his complaint a second
time. Finding that the proposed amendment was futile, the district court denied
Green leave to amend and dismissed his complaint as frivolous and for failure
to state a claim based on the reasons given by the magistrate judge in his report
and recommendation.
      In this appeal, Green argues that the denial of his motion to amend his
complaint was an abuse of discretion because he stated facts that could support
a constitutional claim. Generally, a district court should not dismiss a pro se
plaintiff’s complaint without first giving him the opportunity to amend it.
Brewster v. Dretke, 587 F.3d 764, 767-68 (5th Cir. 2009). However, if a plaintiff
has pleaded his “best case,” then the court is not required to permit amendment.
Id. at 768 (internal quotation marks and citation omitted).
      In his proposed amended complaint, Green reiterated his medical claims
and his attack on a “policy” that resulted in his allegedly deficient treatment.
He also argued for the first time that his injuries were caused by the failure of
the printing shop supervisor to adequately train him to clean the printing press.
In his brief before this court, Green does not “explain what facts he would have
added or how he could have overcome the deficiencies found by the district court
if he had been granted an opportunity to amend.” See id. Rather, he reiterates
the claims in his proposed complaint and states conclusionally that they cure the
defects in his original complaint. Green has not shown that the district court
abused its discretion in denying him leave to file an amended complaint. See id.;
see also Al-Ra’id v. Ingle, 69 F.3d 28, 31 (5th Cir. 1995) (concluding that pro se
plaintiff abandoned claims by not including argument on the issues that were
raised).
      Green’s motion to supplement the record on appeal is DENIED. The
judgment of the district court is AFFIRMED.




                                        2